DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments received on December 22, 2020 are entered into the file. Currently, claims 1 and 16 are amended; claim 7 is cancelled; claim 18 is new; resulting in claims 1-6 and 8-18 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, the newly added limitation requiring that the toroidal microinductor “comprises a monolithic structure” is new matter that is not supported by the specification as originally filed. The portions of the specification cited on page 5 of the Applicant’s remarks filed December 22, 2020 (page 6, Line 9-11; Fig. 1; page 18, Line 1-page 21, Line 25, Figs. 9A-9C) disclose integrating microinductors with transistors on the same semiconductor chip in order to achieve monolithic Power Supply on Chips (PSoCs) (see also page 2, Line 21-27). Thus, the language of the specification does not support the language of the newly added claim.




Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is unclear whether the newly added limitation reciting “comprises a monolithic structure” refers to the nature of the microinductor’s integration with other elements on a semiconductor chip (page 6, Line 9-11), or whether the meaning of this limitation is consistent with the usage of “monolithic” in Rowe (col 9, Line 14-16), wherein the magnetic particles and binder exist as one undifferentiated whole as the magnetic core. For the purposes of applying art, the meaning of this limitation will be interpreted as consistent with the usage in Rowe, wherein any magnetic core comprising multiple components existing as one undifferentiated whole is determined to meet this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1-2, 4-6, 9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205) in view of Stone (“Highly Scalable Nanoparticle-Polymer Composite Fiber via Wet Spinning”, 10.1002/app.39408, hereinafter “Stone”), as evidenced by Huber (“Synthesis, Properties, and Applications of Iron Nanoparticles”, 10.1002/smll200500006, hereinafter “Huber”).
Regarding claims 1 and 2, Rowe teaches a toroidal microinductor comprising a nanocomposite magnetic core (col 9, Line 39-45; col 10; Line 18-25) comprising superparamagnetic nanoparticles comprising iron (Abstract) and having a toroidal shape (col 10, Line 18-25) and one or more coil turns surrounding the nanoparticle magnetic core (col 10, Line 18-25).
Rowe further teaches forming pressed magnetic cores from magnetic particles and plastic binder, wherein these cores are suitable for use in low stress applications (col 2, Line 49-65). Rowe also refers to Bergendahl et al., which teaches polymers as a recognized equivalent for silicon oxide when used as an insulating binder material (col 5, Line 18-20). While Rowe does not expressly teach using a polymer matrix in their invention, Rowe does teach that it is conventional in the art of inductors to form the magnetic core from magnetic particles and polymeric binder when the inductors are to be used in low stress applications.
However, in the analogous art of nanoparticle composites, Stone teaches composite magnetic fibers comprising iron oxide nanoparticles suspended in alginate (Abstract). Also in the analogous art of iron nanoparticles and their applications in nanocomposites, Huber teaches forming a nonmagnetic buffer between superparamagnetic iron nanoparticles in order to ensure electric isolation of the 
Regarding claim 4, Rowe in view of Stone and Huber teaches all of the limitations of claim 1 above, and Rowe further teaches the superparamagnetic nanoparticles comprising Fe3O4 nanoparticles (col 8, Line 13-18).
Regarding claims 5 and 6, Rowe in view of Stone and Huber teaches all of the limitations of claim 1 above, and Rowe further teaches the superparamagnetic particles having a diameter of 5 to 15 nm (col 7, Line 5-19).
Regarding claims 9 and 11, Rowe in view of Stone and Huber teaches all of the limitations of claim 1 above, and Rowe further teaches the toroidal microinductor having a form factor of less than 1 cm3, wherein the toroid is formed from a disc of 9 mm diameter and 2.5 mm height (col 10, Line 18-25). Therefore, a maximum size of the toroid fabricated by Rowe would be less than 0.16 cm3.
Regarding claim 16, Rowe in view of Stone and Huber teaches all of the limitations of claim 1 above, and Rowe further teaches that the magnetic core comprising iron oxide nanoparticles and silicon oxide is monolithic (col 9, Line 14-21). However, it is noted that the newly added limitation requiring that the toroidal microinductor “comprises a monolithic structure” does not impart any additional structural limitations since a monolithic inductor wherein the components parts exist as 
Furthermore, the limitation reciting “wherein the toroidal microinductor is fabricated using MEMS technologies” is a process limitation and does not determine the patentability of the product unless the process produces a structural features of the product. See MPEP 2133. (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). Therefore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art reference Rowe teaches the toroidal microinductor of claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205) in view of Stone as evidenced by Huber as applied to claim 1 above, and further in view of An et al. (US 2013/0033354).
Regarding claim 3, Rowe in view of Stone and Huber teaches all of the limitations of claim 1 above but does not expressly teach the superparamagnetic nanoparticles comprising Fe/FexOy core-shell nanoparticles. However, in the analogous art of small size power inductors made of iron nanoparticles, An et al. teaches the nanoparticles made of Fe-Fe3O4 powder having a core-shell structure ([0065], Fig. 4), wherein the Fe-Fe3O4 powder has a high saturation magnetization which allows for a reduction in the rate of change of inductance after an external current is applied ([0006], [0062], [0070]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microinductor of Rowe in view of Stone 3O4 nanoparticles as taught by An et al. in order to reduce the rate of change of inductance after an external current is applied.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205) in view of Stone as evidenced by Huber as applied to claim 1 above, and further in view of Mochalin et al. (“Covalent Incorporation of Aminated Nanodiamond into an Epoxy Polymer Network”, 10.1021/11112024539, hereinafter “Mochalin”) and Langlois et al. (“Nanoscale-Enabled Microinductors for Power Electronics”, https://www.osti.gov/servlets/purl/1456520, hereinafter “Langlois”).
Regarding claim 8, Rowe in view of Stone and Huber teaches all of the limitations of claim 1 above but does not expressly teach the superparamagnetic nanoparticles being covalently cross-linked in an epoxy network. However, in the analogous art of nanocomposite materials, Mochalin teaches a composite material comprising diamond nanoparticles covalently cross-linked in epoxy resin matrix (Abstract, Fig. 1). Also in the analogous art of nanocomposites and toroidal microinductors, Langlois teaches a nanocomposite material comprising superparamagnetic nanoparticles directly crosslinked to each other via chemical synthesis, wherein the motivation for forming such a matrix is to avoid phase separation and achieve a high packing fraction (page 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the superparamagnetic nanoparticles of Rowe in view of Stone and Huber by forming a covalently cross-linked network in an epoxy resin as taught by Mochalin in order to achieve a high packing fraction of the superparamagnetic nanoparticles, as taught by Langlois.
Regarding claim 18, Rowe in view of Stone and Huber teaches all of the limitations of claim 8 above, and the limitation “wherein the epoxy network is formed by a ligand exchange procedure” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be an nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Rowe in view of Stone, Huber, Mochalin et al., and Langlois teaches a magnetic core comprising superparamagnetic nanoparticles wherein the nanoparticles are covalently cross-linked in an epoxy network.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205) in view of Stone as evidenced by Huber as applied to claim 1 above, and further in view of Langlois et al. (“Nanoscale-Enabled Microinductors for Power Electronics”, https://www.osti.gov/servlets/purl/1456520, hereinafter “Langlois”).
Regarding claim 10, Rowe in view of Stone and Huber teaches all of the limitations of claim 1 above but does not expressly teach the toroidal microinductor having a height of less than 1 mm. However, in the analogous art of toroidal core thickness) of 0.5 mm (page 9). Langlois further demonstrates the importance of achieving low values of height in order to reduce the form factor of the inductor (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the height through routine experimentation, especially given the teaching in Langois regarding the desire to use low height values meeting the claimed limitations when making toroidal microinductors. See MPEP 2144.05(II).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205) in view of Stone as evidenced by Huber as applied to claim 1 above, and further in view of Langlois et al. (“Nanoscale-Enabled Microinductors for Power Electronics”, https://www.osti.gov/servlets/purl/1456520, hereinafter “Langlois”), as evidenced by Araghchini et al. (“Modeling and analysis of silicon-embedded MEMS toroidal inductors”, 10.1088/1742-6596/476/1/012053, cited on IDS, hereinafter “Araghchini”).
Regarding claim 12, Rowe in view of Stone and Huber teaches all of the limitations of claim 1 above but does not expressly teach the inductance of the inductor. However, in the analogous art of toroidal microinductors having superparamagnetic nanoparticle cores, Langlois teaches a toroidal microinductor having an inductance of 500 nH (page 9). Also in the analogous art of toroidal micronductors fabricated by MEMS, Araghchini further demonstrates the importance of achieving high values of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the inductance through routine experimentation, especially given the teaching in Araghchini regarding the desire to use high inductance values meeting the claimed limitations when making toroidal microinductors. See MPEP 2144.05(II).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205) in view of Stone as evidenced by Huber as applied to claim 1 above, and further in view of Flynn et al. (“Characterization of Core Materials for Microscale Magnetic Components Operating in the Megahertz Frequency Range”, 10.1109/TMAG.2007.895700, hereinafter “Flynn”), as evidenced by Su et al. (US 2016/0086723).
Regarding claim 13, Rowe in view of Stone and Huber teaches all of the limitations of claim 1 above but does not expressly teach the power density of the inductor. However, in the analogous art of microinductors having superparamagnetic nanoparticle cores, Flynn teaches a process for optimally designing the power density and efficiency of microinductors, achieving an optimized microinductor having a power density of 174.8 W/cm3, or 2.86 kW/in3 (Table 5). Also in the analogous art of small size inductors used for power converters, Su et al. further demonstrates the importance of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the power density through routine experimentation, especially given the teaching in Su et al. regarding the desire to use high inductance values meeting the claimed limitations when making microinductors. See MPEP 2144.05(II).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205) in view of Stone as evidenced by Huber as applied to claim 1 above, and further in view of Mu et al. (“Comparison and Optimization of High Frequency Inductors for Critical Model GaN Converter Operating at 1MHz”, 10.1109/PEAC.2014.7038062, hereinafter “Mu”).
Regarding claim 14, Rowe in view of Stone and Huber teaches all of the limitations of claim 1 above but does not expressly teach the AC resistance for the inductor. However, in the analogous art of toroidal microinductors having powder cores, Mu teaches a toroidal powder core inductor having an AC resistance of less than 0.1 ohms at 1 MHz (Fig. 10). Mu further demonstrates the importance of achieving low values of AC resistance in order to reduce inductor losses (page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the AC resistance through routine experimentation, especially .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205) in view of Stone as evidenced by Huber as applied to claim 1 above, and further in view of Cox (“Iron Powder Cores for High Q Inductors”, https://elnamagnetics.com/wp-content/uploads/library/Micrometals/Iron_Powder_Cores_for_High_Q_Inductors.pdf, hereinafter “Cox”).
Regarding claim 15, Rowe in view of Stone and Huber teaches all of the limitations of claim 1 above but does not expressly teach the quality factor for the inductor. However, in the analogous art of inductors having iron powder cores, Cox teaches several examples of inductors having Q in the range of 200-250 at 1 MHz (Fig. 1). Cox further demonstrates the importance of achieving high values of quality factor (Q) in order to reduce inductor losses (page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the quality factor through routine experimentation, especially given the teaching in Cox regarding the desire to use high quality factor values meeting the claimed limitations when making inductors. See MPEP 2144.05(II).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 9,093,205) in view of Stone as evidenced by Huber as applied to claim 1 above, and further in view of “Advantages of Flat Wire Inductors for High Frequency, High Current Designs” (https://www.mouser.com/pdfdocs/bourns_ic046_flatwire_inductor_appnote.pdf, hereinafter “Bourns”).
Regarding claim 17, Rowe in view of Stone and Huber teaches all of the limitations of claim 1 above but does not expressly teach the one or more coil turns comprising flat coil turns. However, in the analogous art of wound iron powder core inductors, Bourns teaches a compact wire inductor wherein the coil turns surrounding the powder core are flat in order to optimize the winding factor and reduce unused space in the gaps between windings (page 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toroidal microinductor of Rowe in view of Stone and Huber by making the coil windings have a flat shape in order to minimize wasted space around the powder core.




Response to Arguments
Response-Specification
The objection to the specification has been withdrawn in light of the amendments to the specification filed December 22, 2020.

Response-Claim Rejections - 35 USC § 112
The clarification of the term “form factor” in the Applicant’s response filed December 22, 2020 has overcome the previous rejections under 35 USC 112(b). Since the term “form factor” is now understood to refer to a size of the inductor, the term is no longer indefinite and the rejection has been withdrawn. The definition provided by the Applicant is in agreement with the interpretation of the term in the previous Office action.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.

With respect to the rejection of claim 7 under 35 USC 103 over Rowe in view of Stone as evidenced by Huber, the Applicant argues on page 11 that one of ordinary skill would not suspend the nanoparticles of Rowe in a polymer matrix without a recognized reason to do so. This argument is not persuasive.
The teachings of Rowe are focused on the superparamagnetic iron oxide and silica nanoparticles and do not preclude the incorporation of a binder resin. Although 
Rowe refers to Toyoda et al. (US 2011/0104476), which teaches mixing a silicon oxide-coated soft magnetic particle with an organic substance comprising a non-thermoplastic resin and a thermoplastic resin, and forming a magnetic core from this mixture (col 3, Line 15-29). Toyoda et al. further teaches that the non-thermoplastic resin and the thermoplastic resin serve to impart durability to and increase the resistivity of the magnetic material [0006]. According to the teachings of Toyoda et al., one of ordinary skill in the art would have readily appreciated the benefits of suspending Rowe’s silicon oxide-coated nanoparticles in a polymer matrix, as suggested by Stone and Huber; thus, performing this modification is not without recognized reason.
Rowe additionally refers to Bergendahl et al. (US 8,273,407), which teaches magnetic nanoparticles suspended in a binder (116; insulating coating; see Fig. 2 in Bergendahl et al.), wherein the insulator material may be SiO2, polymers, epoxies or other equivalents (col 5, Line 8-20). Therefore, it would have been obvious for one of ordinary skill in the art to utilize a polymeric material, taught as an art-recognized equivalent by Bergendahl et al., as the binding agent to hold the particles together (comparable to the effect of the silicon oxide coating of Rowe), in order to impart both binding integrity and an insulating effect to the magnetic core. See MPEP 2144.06(II).

With respect to the rejection of claim 7 under 35 USC 103 over Rowe in view of Stone as evidenced by Huber, the Applicant further argues on page 11 that Rowe’s 
In the same paragraph, Rowe also teaches that the silicon oxide can occupy as little as 97% of the space between the grains, thereby leaving room for a polymer matrix (col 9, Line 14-19). It is noted that Toyoda et al., referred to above and recited in Rowe, teaches that the polymeric binding agent is added in a proportion of no more than 0.2% by mass [0032]. While this is a mass ratio and not a volume ratio, the concept that a small amount of polymer goes a long way is clearly present. Applicants are reminded that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2123(II). Alternatively, if the inductor were to be used in a low stress application, then the magnetic particles would be pressed with polymeric binder to form the magnetic core and would not need silicon oxide to fill 97% of the space between the grains (col 2, Line 49-65).

With respect to the rejection of claim 7 under 35 USC 103 over Rowe in view of Stone as evidenced by Huber, the Applicant further argues on page 11 that a polymer matrix would not survive at the high temperature conditions Rowe teaches for annealing and sintering the magnetic core (col 7, Line 43-45; col 10, Line 1-17).  This argument is not persuasive.
Rowe also teaches forming magnetic parts from magnetic particles and a polymeric binder, wherein the binder does survive manufacturing at temperatures below 
Regarding the argument that Rowe “directly teaches away from a polymeric matrix” because “the plastic-coated particles have relatively low mechanical strength,” this argument is not persuasive. As noted above, the Examiner’s position is not removal of the silicon oxide coating from the superparamagnetic particles, but rather inclusion of the silicon oxide-coated magnetic nanoparticles within a polymeric binding agent for press forming inductors usable in low stress applications. None of the limitations in the present claims exclude a microinductor used in low stress applications.

With respect to the rejection of claim 16
As noted above, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed invention because Rowe teaches the toroidal microinductor of claim 1. There is no evidence that the toroidal inductor of Rowe would be incapable of being manufactured via the claimed processing steps. Moreover, there is no evidence that the toroidal inductor made by the method of Rowe be incapable of operating at high frequency and high Q. Applicants are reminded that “the arguments of counsel cannot take the place of evidence in the record.” See MPEP 2145(I).

With respect to the rejection of claim 8 under 35 USC 103 over Rowe in view of Mochalin et al. and Langlois, the Applicant argues on page 13 that one of ordinary skill in the art would not have a reasonable expectation of success in achieving the claimed nanoparticles covalently cross-linked in an epoxy network based upon the teaching of Mochalin et al. This argument is not persuasive.
First, Applicants are reminded that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” See MPEP 2145(IV). In the instant case, Mochalin et al. is not relied on for teaching the superparamagnetic nanoparticles; the reference is applied to teach the nanoparticles cross-linked in an epoxy network. Rowe successfully teaches the superparamagnetic nanoparticles, and further refers to Bergendahl et al. which teaches magnetic nanoparticles suspended in a binding agent, wherein the insulator material may be SiO2, polymers, epoxies or other equivalents (col 5, Line 8-20). Therefore, it would have been obvious for one of ordinary skill in the art to utilize an epoxy material, 
Furthermore, the claims are written using open language (i.e. “comprising”), which does not exclude additional surface groups as taught by Mochalin et al to facilitate bonding. Regarding the argument that one could not use Mochalin’s teaching of bonding amine groups to achieve bonding of amine groups to supermagnetic nanoparticles with a reasonable expectation of success, there is no evidence of record that the means for achieving the amine bonding in Mochalin et al. would be incapable of being used with the nanoparticles of Rowe. Applicants are invited to present evidence to this effect and are reminded that “the arguments of counsel cannot take the place of evidence in the record.” See MPEP 2145(I).

With respect to the rejection of claim 8 under 35 USC 103 over Rowe in view of Mochalin et al. and Langlois, the Applicant further argues on page 13 that Applicant’s nanoparticles could not be physically combined with the epoxy of Mochalin et al. This argument is not persuasive.
Applicants are reminded that “the test for obviousness is not whether features of the secondary reference may be bodily incorporated into the structure of the primary reference, nor whether the claimed invention is expressly suggested in any one or all of the references, rather the test is what the combined teachings would have suggested to those of ordinary skill in the art.” See MPEP 2145(III). In the instant case, Rowe .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shinaki et al. (US 2018/0204657) is cited as additional evidence that using silicon oxide coated magnetic particles in a polymeric binder is well-known in the art of inductors, as previously set forth by Rowe in reference to Toyoda et al. and Bergendahl et al.
Seppalla et al. (US 2012/0154092) teaches reducing form factor for inductors operating at high frequency at high Q, wherein the inductor is made of superparamagnetic nanoparticles dispersed in a polymeric binder.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        /LAURA C POWERS/Primary Examiner, Art Unit 1785